DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Claims 1, 3-10 and 12 are pending.  Claim 12 is withdrawn.  Claims 1 and 4 are independent.
Response to Amendment
The rejection of claims 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
The rejection of claims 1, 3-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butikofer et al. (WO2009150212A1) in view of Pritschins et al. (US 2011/0027585A1) is maintained. 
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. Applicants urge that Butikofer et al. requires compounds as reactants in producing the reaction product or component A which compounds (pictured on page 6 of the arguments) are excluded in the instant claims reciting “…selected from the group consisting of…” language. Contrary to Applicant’s arguments, the broadest reasonable interpretation of the 6/24/2022 independent claims 1 and 4 using claim language to “A reaction product obtained from the reaction of an aliphatic monoamine or polyamine or of a mixture of such amines, with a mixture of an aliphatic monoepoxide and a polyepoxide wherein the mono- or polyamines are selected from the group consisting of” a) b) and c as depicted in the formulas of claims 1 and 4; cannot be interpreted as a reaction product consisting of  the claimed reaction components.  The claim language presented for examination after RCE does not exclude the hardener H1 of Butikofer et al, and instead the claim language now presented for examination (and further argued on page 7) only requires one of a, or b or c in a reaction product with an epoxide.  Accordingly, Examiner reinstates a rejection over Guise et al. in the New Grounds of Rejection below since the claims no longer require each of the components a, b, and c in the reaction product presented for examination after RCE.
New Grounds of Claim Rejections - 35 USC § 10/2/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Guise et al. (US 4,101,272).
	Guise et al. teach the treatment of wool with a composition comprising the reaction product of polyorganosiloxanes meeting claim 1c with a polyamine composition
comprising multiple diamines and amines (see col.2-3) encompassing  stearylamine (see col.3,ln.23) and Jeffamine T403 polyetheramine in col.5,In.22. Also, Guise et al. specifically guide one of ordinary skill that said amines are capable of reaction with epoxides to crosslink. See col.3,ln.20-25.
	Guise et al. teach that the reaction product composition is an aqueous emulsion. See col.3,In.60. 
	Guise et al. teach that while, the fibrous material is preferably wool, this may be wholly or partially replaced by one or more of the following fibres: mohair, cotton, regenerated cellulose, cellulose acetate, polyesters, polyamides, polyolefins, polyvinylhalides and the like. See col.3,ln.65-col.4.)  which teaching encompasses the textile fabric in claim 4.
	Guise et al. guide one of ordinary skill to the claimed polyorganosiloxanes with amino functional groups in their claim 1 and table in example 1 col.6 teaching a plurality of polyamines including ie N-B-aminoethyl-y-aminopropyltrimethoxysilane which teaching encompasses the claimed category of amino functional polydimethylsiloxane. Also see claim 1, guiding one of ordinary skill to a plurality of polyamines including polyorganosiloxanes with amino functional groups.
	Guise et al. teach treating fabric with 1-10% of an emulsion dispersions of compositions of A and B which include stearylamine, Jeffamine T403 polyetheramine and polydimethylsiloxane with an epoxide. See col.3-4.
	Regardng claim 7, the example 5 guides one of ordinary skill to heating, drying, and/or curing at 95oC to 130oC which is outside of the claimed 100-120C and 140-180C but is as close as one of ordinary skill would not expect a patentable difference in the textiles.
	The examples in col.5-8, do not exemplify a reaction product of an epoxide with one of non-ethoxylated amine, a polyetheramine, or an aminiofunctional PDMS.
	It would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed reaction product because Guise et al. teach the treatment of wool with a composition comprising the reaction product of polyorganosiloxanes meeting claim 1c with a polyamine composition comprising multiple diamines and amines (see col.2-3) encompassing stearylamine (see col.3,ln.23) and Jeffamine T403 polyetheramine in col.5,In.22. Also, Guise et al. specifically guide one of ordinary skill that said amines are capable of reaction with epoxides to crosslink. See col.3,ln.20-25.
Claims 1, 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butikofer et al. (WO2009150212A1 Google Translation attached) in view of Pritschins et al. (US 2011/0027585A1).
Butikofer et al. (WO2009150212A1) teach water-dilutable amines and their use as curing agents for epoxy resins on polyester textile.  (see abstract and page 17, 5th paragraph from top).  Specifically teaching the reaction of amines and polyepoxides.  See under Description on page 3 of the Google translation and claim 1. The claimed aliphatic monoamines is taught at page 8 of the Google translation 4th para from the bottom of page.  Polyetheramines is taught on page 8, 1st 3 paragraphs.  Reaction with polyisocyanates are taught on page 12, 1st paragraph of the Google Patents translation attached.  Butikofer et al. teach a preferred reaction temperature of 20-120C. See page 6, 5 paragraphs from the bottom.  
Limitation to a liquid reaction product is met by Butikofer et al. specifically teaching that the resulting reaction product is a low viscosity aqueous hardener emulsion (see bottom paragraph of page 3 of the Google Patents translation) which teaching encompasses the amendment to claim 1 and 4 requiring the reaction product to be a liquid.  See also page 14 of the Google Patents translation of WO2009150212A1 teaching that even the hardener components C1 or HW are aqueous hardener composition that is a stable emulsion that does not coalesce on storage.  See page 14,4th paragraph from the top and the last paragraph. 
Limitation to a mixture of monoepoxide + polyepoxide, is met by the last 3 paragraphs on page 14 of the Google Translation of Butikofer et al. (WO2009150212A1) guide one of ordinary skill to the claimed mixture of both mono- and polyepoxides in their epoxy resin dispersion at least one epoxy resin, and furthermore at least one nonionic emulsifier, for example an alkyl or alkylaryl polyglycol ether, in particular a polyalkoxylated alkylphenol, such as alkylphenoxypoly (ethyleneoxy) ethanol. For example, a polyadduct of nonylphenol and ethylene oxide containing per mole of nonylphenol up to 30 moles of ethylene oxide.  
Butikofer et al. (WO2009150212A1) do not explicitly teach the claimed amino functional polyorganosiloxane.  However Butikofer et al. on page 15 of the Google Patents translation teaching adhesion promoters, for example organoalkoxysilanes such as 3-glycidoxypropyltrimethoxysilane, 3-aminopropyltrimethoxysilane, N- (2-aminoethyl) -3-aminopropyltrimethoxysilane, N- (2-aminoethyl) -N '- [3- (trimethoxysilyl) propyl] ethylenediamine, 3 -Ureidopropyltrimethoxysilane, 3-chloropropyltrimethoxysilane, vinyltrimethoxysilane, or the corresponding organoalkoxysilanes with ethoxy instead of the methoxy groups.  
In the analogous art, Pritschins et al. (US 2011/0027585A1) teach the beneficial inclusion of the claimed amino function polydialkylsiloxane [0058] in a similar reaction product [0012] which is similarly liquid at room temperature [0176] comprising the aminopropyltrimethoxysilane [0084] (the equivalent adhesion promoter as taught by Butikofer et al.) to achieve a finished coating film having intercoat adhesion and the resistance properties, especially water resistance, solvent resistance and scratch resistance.  [0007]. The curing/drying temperatures of the reaction product encompass room temp to 150oC.  [0078].  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the reaction product of amines with polyepoxides of Butikofer et al. with the claimed amino functional polyorganosiloxane as taught by Pritschins et al. teaching the beneficial inclusion of the claimed amino function polydialkylsiloxane [0058] in a similar liquid reaction product [0012] comprising the aminopropyltrimethoxysilane [0084] (as taught by Butikofer et al.) to achieve a finished coating film having intercoat adhesion improved water resistance, solvent resistance and scratch resistance.  One of ordinary skill is motivated to combine the teaching of Butikofer et al. with that of Pritschins et al. since both are in the analogous art of coating polyester.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/            Examiner, Art Unit 1761